Massey v Whittlinger (2022 NY Slip Op 01677)





Massey v Whittlinger


2022 NY Slip Op 01677


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, NEMOYER, CURRAN, AND BANNISTER, JJ.


235 CA 21-01401

[*1]JAMES MASSEY, PLAINTIFF-RESPONDENT,
KvEITH WHITTLINGER, DEFENDANT-APPELLANT. 


HAGELIN SPENCER, LLC, BUFFALO (LAURA B. GARDINER OF COUNSEL), FOR DEFENDANT-APPELLANT.
PARISI & BELLAVIA LAW, LLP, ROCHESTER (ALBERT L. PARISI OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Monroe County (Gail Donofrio, J.), entered April 1, 2021. The order, among other things, granted the cross motion of plaintiff for partial summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court